Citation Nr: 1132836	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-28 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to Parents' Dependency and Indemnity Compensation (DIC).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to November 1971; the appellant is the surviving mother of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs Regional Office (RO) in Indianapolis, Indiana, which denied the benefit sought on appeal.

The appellant was afforded a hearing before the undersigned Acting Veterans Law Judge at the RO in Indianapolis, Indiana in August 2010.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to DIC benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






	(CONTINUED ON NEXT PAGE)
ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010).    

During her August 2010 hearing, the appellant indicated that she had additional evidence relating to the claim currently on appeal.  Specifically, she testified to having information pertaining to unreimbursed medical expenses dating back to 2007.  The record was kept open for 60 days so that the appellant could submit this evidence to the Board.  However, after 60 days had elapsed, the Board had not received any of the evidence noted by the appellant during her hearing.  Subsequently, the Board denied the appellant's claim of entitlement to DIC benefits in October 2010.  

The record demonstrates that the appellant did submit the evidence regarding her medical expenses to the RO in October 2010.  However, the evidence was not forwarded to the Board prior to the rendering of its October 2010 decision.  Since the record now demonstrates that evidence of unreimbursed medical expenses was in the possession of VA at the time of the October 2010 Board decision, the Board will vacate this decision so that this evidence may be considered in conjunction with her claim.   

Accordingly, the October 2010 Board decision addressing the issue of entitlement to DIC benefits is vacated.



	(CONTINUED ON NEXT PAGE)
REMAND

Since the June 2009 statement of the case, the appellant has submitted a great deal of additional evidence relating to her claim of entitlement to DIC benefits.  Specifically, the appellant has submitted numerous documents outlining her medical expenses over the past several years.  These documents are potentially relevant to the issue on appeal.  However, the appellant did not submit a waiver of initial review of this evidence by the Agency of Original Jurisdiction (AOJ) when she submitted this evidence to VA.  Under these circumstances, a remand for initial consideration of this evidence by the AOJ and for preparation of an SSOC reflecting such consideration is warranted.  See 38 C.F.R. §§ 19.31, 19.37 (2010).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The appellant's claim should be readjudicated based on the entirety of the evidence of record.  If the benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


